Citation Nr: 9924404	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a skin disorder as 
a residual of exposure to herbicides in service.

3.  Entitlement to service connection for residuals of a 
right hand injury.

4.  Entitlement to service connection for a ganglion cyst of 
the right wrist.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hearing impairment 
of the right ear.

7.  Entitlement to service connection for tinnitus of the 
right ear.

8.  Whether new and material evidence has been presented to 
reopen a claim for residuals of a left foot and ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from June 1966 to December 1969.  Subsequently, 
he was a member of the Alabama National Guard (NG).  His NG 
unit has verified that the appellant's service from January 
1991 to January 1996 included the following periods of active 
duty for training service:  August 3 - 17, 1991; July 25 - 
August 8, 1992; January 22 - 25, 1993; March 12 - July 16, 
1993; July 6 - 20, 1994; and 22 July - August 12, 1995.  It 
is further noted that his active duty service included 13 
months of combat duty in the Republic of Vietnam from 
December 1966 to January 1968, for which he was awarded the 
Navy Commendation Medal with the Combat "V" insignia, as 
well as a Purple Heart for a minor injury incurred in March 
1967.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for an 
increased evaluation, in excess of 30 percent, for his 
service-connected PTSD; his claims for entitlement to service 
connection for residuals of a right hand injury, ganglion 
cyst of right wrist, hypertension, a hearing disability of 
the right ear, tinnitus, and a skin disorder as a residual of 
exposure to herbicides in service; as well as his attempt to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left foot and ankle injury.  

The Board notes that the veteran's accredited representative, 
in the informal hearing presentation, dated July 1999, has 
raised the issues of entitlement to service connection for 
dizziness.  As this additional issue has not been adjudicated 
and developed, and as it is not intertwined with the issues 
on appeal, it is referred to the RO for appropriate action.  
See Kellar v. Brown, 6 Vet.App. 157 (1994); Godfrey v. Brown, 
7 Vet.App. 398 (1995).


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam Era.

2.  The veteran's service-connected PTSD, is manifested by 
subjective complaints of nightmares and intrusive thoughts of 
combat experiences, isolative behavior, anger outbursts, 
irritability, depression, exaggerated startleability, 
avoidance behavior, anxiety, and feelings of detachment from 
others; and objective findings of paranoid ideations, 
restrictive range of affect, and suicidal and homicidal 
thoughts "on and off".  A global assessment of functioning 
(GAF) score of 48 has been assigned.

3.  The veteran has worked successfully as a senior quality 
analyst, a job of considerable responsibility, at an aircraft 
parts manufacturing plant for over 11 years; and there is no 
objective evidence that the veteran's PTSD has caused any 
significant impairment of his occupational functioning in 
this position.  

4.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD the 
veteran has either considerable impairment in the ability to 
establish and maintain effective or favorable relationships 
with people or in the ability to obtain or retain employment.  
His PTSD does not manifest such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; and impaired abstract 
thinking.  

5.  The veteran has current diagnoses of tinea pedis, 
onycholysis, onychomadesis, onychomycosis, and tinea cruris.

6.  Neither tinea pedis, tinea cruris, onycholysis, 
onychomadesis, or onychomycosis is recognized by the VA as 
causally related to exposure to herbicide agents used in 
Vietnam.

7.  A direct causal connection between a skin disorder and 
exposure to herbicide agents used in Vietnam has not been 
demonstrated.

8.  Competent evidence showing current medical findings of 
residuals of right hand injury has not been presented.

9.  Competent evidence showing a nexus between any current 
diagnosis of hypertension and the veteran's active duty or 
active duty for training service has not been presented.

10.  Competent (medical) evidence showing a nexus between the 
veteran's recurrent ganglion cyst of the right wrist and his 
period of active duty service and periods of inactive and 
active duty for training in the National Guard has not been 
presented.

11.  Competent (medical) evidence showing a nexus between the 
veteran's current hearing impairment of the right ear and 
tinnitus and his period of active duty service and periods of 
inactive and active duty for training in the National Guard 
has not been presented.

12.  In August 1981, the RO denied the veteran's claim for 
entitlement to service connection for residuals of left foot 
trauma.

13.  Evidence received subsequent to the August 1981 decision 
of the RO is neither cumulative or redundant of evidence that 
was before the Board in August 1981, and does bear directly 
and substantially on the specific matter under consideration, 
or is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.31, 4.7, Part 4, 4.132, Diagnostic Code 
9411 (1996); 61 Fed. Reg. 52692-52702 (Oct. 8, 1996), 
(codified at 38 C.F.R. §§ 4.125-4.130, and Diagnostic Code 
9411 (1998)).

2.  The claim for entitlement to service connection for a 
skin disorder, claimed as secondary to Agent Orange exposure, 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claims of entitlement to service connection for 
residuals of injury to right hand, hypertension, and ganglion 
cyst of the right wrist, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The claims of entitlement to service connection for 
hearing impairment of the right ear and tinnitus, are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  New and material evidence to reopen the claim for service 
connection for residuals of a left foot and ankle injury has 
been submitted. 38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for PTSD

a.  Factual Summary

The veteran has presented a well grounded claim for increased 
evaluation within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran's claim of possible 
deterioration with respect to this condition since the last 
final decision on the merits is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
these issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 Vet. 
App. at 58.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the disabilities at issue, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to those disabilities.  Francisco v. 
Brown, 7 Vet. App. at 58.

Historically, the veteran served on active duty in the U.S. 
Marine Corps from June 1966 to December 1969.  His service 
personnel records show that during his 13 month tour of duty 
in the Republic of Vietnam he was involved in combat with the 
enemy in many campaigns as well as in numerous "seek and 
destroy" missions.  He was awarded the Navy Commendation 
Medal with the Combat "V".  He was also awarded a Purple 
Heart for a minor injury received when the vehicle on which 
he was riding hit a landmine.  

In April 1990, the veteran submitted a claim for entitlement 
to service connection for PTSD.  He was subsequently afforded 
a VA neuropsychiatric examination in June 1990.  The VA 
examiner noted that the veteran complained of nightmares, 
flashbacks, sleeping difficulties, startle response, feeling 
estranged from others, isolation and avoidance.  He was 
currently employed with Hughes Aircraft in the quality 
control department.  He was not currently in therapy or 
taking medication.  Mental status examination revealed 
appropriate affect, orientation, and intact memory.  
Judgment, insight and impulse control were fair.  There was 
slight difficulty with concentrating.  The diagnosis was 
PTSD, mild.

Thereafter, by rating decision dated August 1990, the RO 
awarded service connection for PTSD and assigned a 10 percent 
disability rating, effective from April 1990.

VA treatment record dated December 1990 noted the veteran was 
seeking treatment for PTSD at his wife's request and due to 
concern for their daughter.  His primary symptom was 
nightmares which occurred less frequently than once a month 
but would be followed by several days of increased 
irritability and impaired cognitive ability.  It was also 
noted that the veteran apparently had a job of high 
responsibility and was functioning at a comparatively high 
level.  A letter from the VA psychologist in the VA community 
services program, dated February 1991, affirmed that the 
veteran was seen weekly for treatment of PTSD.  

National Guard service medical examination report, dated 
January 1994, noted normal psychiatric evaluation.  
Additional service treatment records provided by the veteran 
and dated from 1988 to 1994, show treatment for a variety of 
physical complaints but contain no reference to any 
psychiatric problem.  

VA outpatient treatment record dated June 1994 noted veteran 
sleeping better with sleeping pills.  He had no suicidal or 
homicidal ideation or plan.  Veteran admitted alcohol use.  
Depression was noted.  The impression was PTSD and alcohol 
abuse.  

In a letter dated January 1995, the veteran stated he 
continued to have marital/family problems and was in the PTSD 
program at the VA mental health clinic.  

An outpatient therapy group note dated February 1995, 
indicated that the veteran began attending the PTSD clinical 
outpatient treatment program in September 1994.  He was 
currently participating in a trauma clearing group.  He was 
currently experiencing nightmares and flashbacks.  He 
continued to work full-time which was "sometimes a minute by 
minute struggle."  He had strained interpersonal 
relationships with his wife and daughter.

VA psychiatric examination report dated July 1995, noted that 
the veteran had been employed with his current employer, an 
aircraft parts company, for eight years.  He reportedly lost 
about 5 or 6  hours of work due to bi-weekly visits to the VA 
clinic for treatment.  He complained of problems with anger 
and low frustration level.  He avoided driving in traffic.  
He was taking Atarax and Elavil.  The examiner noted the 
veteran appeared as a neatly dressed individual with a very 
quiet, solemn, matter-of-fact manner.  There were no 
delusional or hallucinatory elements.  His mood was normal 
and sensorium intact. Following review of the claims folder, 
the examiner added an addendum, dated January 1996, which 
included a diagnosis of PTSD.

In a written statement and in testimony presented at a 
personal hearing conducted in June 1995, the veteran 
indicated he actually lost 5 to 6 hours a week because of 
visits to the VA clinic for therapy.  

VA neuropsychiatric examination report dated August 1995, 
noted complaint of increasing difficulty with memory of 6 
months duration.  He was currently employed as a parts 
inspector in an aircraft factory.  The veteran claimed to 
have turned down a job promotion because he felt unable to 
meet the additional demands due to difficulty with memory and 
concentration.  He complained of feeling nervous, difficulty 
sleeping, nightmares, flashbacks, and angry outbursts.  He 
reported having interpersonal problems with his wife, 
daughter, neighbors, and co-workers.  He would become 
depressed after fighting with his wife, but the depressive 
episodes are "better now."  He also reported a history of 
heavy drinking and smoking marijuana during which time he had 
both suicidal and homicidal ideation.  He reported giving up 
marijuana in the early seventies and learning to control his 
drinking in 1988-1989.  The examiner noted that the veteran 
was alert and oriented.  His speech was soft, clear, 
coherent, and relevant.  Affect was appropriate.  He was 
friendly and cooperative.  He appeared to make a good effort 
on the psychological tests, but was slow to respond to many 
items.  He denied feeling suicidal or homicidal but admitted 
recent homicidal feelings toward a co-worker.  Actual testing 
revealed overall memory function to be average and 
significantly better than his general cognitive functioning.  
His performance appeared to reflect generalized slowness, 
concentration difficulties and difficulty with abstract 
reasoning.  The examiner commented that it might be possible 
that his headaches and poor concentration were related to 
recent increase in tension and emotional arousal as he worked 
through some of his PTSD traumas.  Further neurodiagnostic 
work-up, to include CT scan, was suggested to rule-out focal 
frontal lesion.  

VA psychiatric examination report dated May 1998, noted 
complaints of nightmares two or three times a week.  The 
veteran also described verbal and physical abuse toward his 
wife and children.  He stated he stayed to himself because of 
a fear of "losing control".  His job involved working by 
himself and he had been working with his current employer for 
almost 11 years.  Socially, the examiner noted that the 
veteran denied any history of alcohol, drugs or cigarettes.  
Mentally, the examiner found the veteran's affect to be 
constricted and very labile.  His mood was depressed, anxious 
and very angry but not directed at the examiner.  It was 
noted that he had severe startle reaction, intrusive 
thoughts, depression with anxiety and anger outbursts.  He 
controlled the anger outbursts somewhat with medications and 
avoiding people.  Thinking was coherent, tight in association 
with some paranoid ideations.  He had diminished 
concentration but memory was fair.  The examiner further 
commented that the veteran certainly had recurrent nightmares 
and intrusive recollections of Vietnam events as well as 
marked diminished interest or participation; feelings of 
detachment or estrangement; restrictive range of affect; poor 
sleep; irritability and outbursts of anger; difficulty 
concentrating; hypervigilence; and exaggerated startle 
response.  The diagnosis was PTSD, severe and chronic.  The 
examiner further noted that the veteran was "working now but 
is in a situation where he does not need to deal with 
anyone."  He had no friends and was "[b]arely able to keep 
his job."  He was assigned a score of 48 on the Global 
Assessment of Functioning (GAF) Scale which indicated serious 
impairment in social and occupational functioning.  

Rating decision dated September 1998, increased the veteran's 
disability rating for PTSD from 10 to 30 percent disabling, 
effective from May 1998.  

A letter dated September 1998, from R. L. Winchester, the 
Quality Director of Raytheon Systems Georgia (formerly Hughes 
Georgia, Inc.) indicated that the veteran had been employed 
for over eleven years, since May 1987.  As a Senior Quality 
Analyst, the veteran was responsible for the manufacturing 
support of the entire plant site, which included the 
receiving and stores area, all three manufacturing 
operations, the process and engineering labs, the calibration 
area and the shipping area.  Daily activity required him to 
be in every part of the facility.  A portion of his tasks was 
computer related, but most of his time was "on the move."  
Mr. Winchester noted that the veteran "has played a key role 
in the success of the LaGrange Facility."  

Mr. Winchester further indicated that the facility was being 
closed and the veteran would have to seek other employment.  
He commented on the veteran's recent physical problems; 
specifically, trouble with his feet and ankles, hearing loss, 
dizziness and tinnitus.  The letter made no reference to any 
psychological or mental difficulties or disability.  Rather, 
Mr. Winchester expressed concern that the veteran "would not 
pass the physical requirements for employment in most 
industrial areas."  [Emphasis added].  He requested that the 
VA consider additional assistance for the veteran.

b.  Legal Analysis

In evaluating the veteran's request for an increased rating 
for his service-connected anxiety disorder, the Board 
considers the medical evidence of record.  In so doing it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Id.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet.App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1996).  In Francisco v. Brown, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Furthermore, reports of examination are to 
be interpreted in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. §§ 4.2, 4.6 (1998).

In determining the level of disability for a mental disorder, 
the VA must consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The VA must assign an evaluation based on all the 
evidence of record that bears on the veteran's occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a), (b) (1998).  

The appellant's service-connected PTSD has been evaluated as 
30 percent disabling under the criteria of diagnostic code 
9411 (post-traumatic stress disorder).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected PTSD were changed during the course of the 
appellant's appeal.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  These amendments became effective on November 
7, 1996.  As illustrated in the supplemental statements of 
the case, the RO has evaluated the appellant's PTSD, under 
diagnostic code 9411, using both the former and current 
applicable regulatory provisions.  Thus, the Board also will 
consider the appellant's claim under both the regulatory 
provisions in effect before and after November 7, 1996.

Prior to November 1996, the criteria for 30, 50, 70, and 100 
percent ratings for psychoneurotic disorders were as follows:

Ability to establish or maintain effective and 
wholesome relationships with people is definitely 
impaired.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment. [30 percent]

Ability to establish or maintain effective or 
favorable relationships with people is considerable 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment. [50 percent]

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment. [70 percent]

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior. Demonstrably 
unable to maintain or retain employment. [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

VA's General Counsel has construed the term "definite" to 
mean "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than rather 
large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).

As amended, PTSD is still rated under Diagnostic Code 9411, 
which provides that PTSD is to be rated in accordance with 
the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (1998).  Thus, the 
schedular criteria currently in effect for rating PTSD reads:

Occupational and social impairment, with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events). [30 percent] 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships. [50 
percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships. 
[70 percent]

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name. [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  

The Board finds that an increased evaluation would not be 
warranted by application of the former regulatory scheme.  
While recognizing the appellant's complaints on examinations, 
the Board finds that the current manifestations of the 
appellant's PTSD do not meet the definition of 
"considerable" impairment under the rating criteria in 
effect prior to November 7, 1996.  Rather, they are more 
analogous to the definite industrial impairment contemplated 
for a 30 percent evaluation under the rating criteria in 
effect prior to November 7, 1996; thus an increased 
evaluation, in excess of the currently assigned 30 percent 
rating, would not be warranted.  38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996).  In reaching this determination, 
the Board notes that the appellant had been successfully 
employed for approximately eleven years as a senior quality 
analyst, a position of responsibility as well as independent 
judgment.  It would appear from the evidence of record, that 
neither the management at the aircraft parts plant nor his 
supervisors at the National Guard are aware of his 
psychiatric disability.  The Board also notes that he has 
maintained a marriage for over 20 years.  Thus, while the 
veteran may have reduced reliability, flexibility and 
efficiency levels so as to result in definite industrial 
impairment, he does not have psychoneurotic symptoms of such 
severity and persistence that there is considerable 
impairment in the ability to obtain or retain employment.  
Thus, the Board concludes that an increased evaluation in 
excess of the currently assigned 30 percent rating, would not 
be warranted under the regulatory criteria in effect prior to 
November 1996.

The Board further finds that the medical evidence of record 
does not show a degree of occupational and social impairment 
which "more nearly approximates" the criteria for a 50 
percent evaluation under the current regulatory criteria.  
Diagnostic Code 9440; 38 C.F.R. § 4.7 (1998).  Specifically, 
with respect to the criteria for a 50 percent rating, the 
evidence is negative for flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood, which are related to his service-
connected PTSD.  In addition, the Board notes that although 
the recent VA examiner assigned a GAF score of 48, it was 
primarily based on the veteran's subjective symptoms and 
description of how those symptoms affect his job.  However, 
as noted above there is no indication in the service medical 
records, dated 1991 to 1994, of the veteran experiencing any 
symptoms of his psychiatric disability while serving in the 
National Guard.  Nor, is there any reference to any symptoms 
of a psychiatric disability in the letter submitted from his 
employer.  

Thus, the Board concludes that the appellant's claim for an 
increased evaluation for PTSD must be denied.


II.  Service connection for a skin disorder as a residual of 
exposure to herbicides in service

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two. Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1998), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998), will be 
considered chronic. 38 U.S.C.A. § 1101 (West 1991); 38 
U.S.C.A. §§ 1112, 1113, 1116 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1998), are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998), are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence, which 
indicates that the claim is plausible or possible, is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection for a fungal skin disorder (diagnosed as 
tinea pedis and tinea cruris, bilateral) on a direct 
incurrence-aggravation basis, was denied by a rating decision 
dated in August 1981, which became final when the veteran 
failed to timely appeal.  However, in the instant case, the 
Board finds, as did the RO, that the veteran has presented a 
new claim due to the change in the law affecting claims based 
on alleged exposure to herbicides (as set forth above).  It 
is further noted that the veteran is now claiming service 
connection solely on the basis of exposure to herbicides in 
service; it is not contended, or otherwise indicated that a 
skin disorder was incurred directly in service.

The earliest medical evidence of a skin disorder is found in 
the private medical records of Mack H. Clements, M.D., dated 
from 1970 to 1986.  These records show treatment for a rash 
in the groin area in July 1978, August 1974, October 1978, 
and October 1982.  The assessment in October 1982 was "jock 
itch", otherwise known as tinea cruris.  

VA examination report dated July 1981, noted white and 
macerated skin between the toes; thickened, white scaling 
skin on plantar surface of feet; and darkened and thickened 
skin in the groin area.  The veteran was diagnosed to have 
tinea pedis, bilateral and tinea cruris, bilateral.

Private medical records from George B. Skipworth, M.D., dated 
1983 to 1986, show diagnosis and treatment for eczema, tinea 
cruris, and tinea corporis

Service medical treatment records from period of National 
Guard duty, dated July 1988, noted rash on legs, in multiple 
areas of 4 to 5 days duration.  The diagnostic impression was 
fungus.  In January and March 1989, the veteran was seen for 
follow-up treatment for tinea corporis.

On VA Agent Orange examination report dated June 1990, the 
veteran was noted to have minimal external otitis on the 
right ear canal; mild to moderate tinea pedis and minimal 
tinea cruris.  It was specifically noted that no acneform 
lesions or chloracne were found.  The examiner further stated 
that no clinical residuum of casual herbicide exposure was 
found on examination.

Service medical treatment record from period of National 
Guard duty, dated June and July 1992, indicated treatment for 
complaint of rash on thighs of 4 months duration.

VA outpatient treatment record dated October 1983, noted 
complaint of burning rash all over; the veteran was treated 
for generalized pruritus.  February 1994 noted diagnostic 
impression of:  1) xerotic eczema vs. chronic contact 
dermatitis; and 2) tinea pedis.  In April 1994, he was seen 
in dermatology department for treatment of tinea pedis and 
questionable chronic contact dermatitis.  In June 1995, he 
was treated for a rash on face, eyelids and neck; no 
diagnostic impression was made.

VA dermatology examination report dated July 1995, noted 
complaint of itching rash on arms, groins, eyes.  The 
diagnosis was tinea corporis.  Additionally, the examiner 
specifically noted that chloracne was not found.

VA outpatient treatment records note treatment in November 
1996 for fungus of toenails and plantar surface of feet.  
Podiatry clinic note dated April 1998 showed assessment of:  
1)onycholysis; 2) onychomycosis; 3) tinea pedis; 4) macerated 
areas; and 5) recurrent plagues on lower legs.  Dermatology 
clinic note dated October 1998 noted pruritus around neck, 
post-inflammatory hyperpigmentation on cheeks, and both feet 
with dystrophic onycholytic nails and scales.  Assessment 
included onychomycosis.  

ANALYSIS

In light of the National Academy of Sciences report, entitled 
"Veterans and Agent Orange: Update 1996," dated March 14, 
1996, the Secretary has determined that:

[T]here is no positive association between herbicide exposure 
and hepatobiliary cancers, nasal/nasopharyngeal cancer, bone 
cancer, female reproductive cancers, breast cancer, renal 
cancer, testicular cancer, leukemia, abnormal sperm 
parameters and infertility, cognitive and neuropsychiatric 
disorders, motor/coordination dysfunction, chronic peripheral 
nervous system disorders, metabolic and digestive disorders, 
immune system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, gastrointestinal tumors, bladder cancer, brain 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted. 

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era (38 
C.F.R. § 3.307(a)(6)(iii) (1998, resulted in the development 
of "jungle rot", and other fungal skin disorders, these 
diseases are not recognized as one of the diseases 
attributable to Agent Orange exposure.  38 C.F.R. § 3.309(e) 
(1998).  In this regard, the veteran's assertions of medical 
causation are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent medical evidence 
establishing the reasonable possibility of a causal 
connection between a skin disorder, and an in-service-
occurrence or event, including exposure to herbicide agents 
used in Vietnam.

In the absence of any competent evidence of a nexus between a 
current disability and an in-service occurrence or event, 
including exposure to Agent Orange, the claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, there is no duty to assist the veteran for 
further development of his claim.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Further, the Board views the information provided in 
the statement of the case, supplemental statement of the 
case, and other correspondence from the RO, sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for chronic dermatitis, 
claimed as secondary to Agent Orange exposure.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Consequently, the claim is denied.


III.  Service connection for residuals of right hand injury 
and hypertension

A.  Factual Background

A review of the record shows that in March 1966, the veteran 
was examined for purposes of enlistment in the U.S. Marine 
Corps.  On a report of medical history, he denied previous 
high blood pressure.  On examination, his heart, and vascular 
system were normal.  A blood pressure reading of 130/70 was 
recorded.  Likewise, on examination for purposes of 
separation from the U.S. Marine Corps, in November 1969, the 
heart and vascular system were normal; and a blood pressure 
reading of 126/82 was recorded.  The upper extremities at 
both examinations were also reported to be normal.  Review of 
the service medical treatment records for the veteran's 
period of active duty service in the U.S. Marine Corps, from 
1966 to 1969, likewise revealed no medical evidence of 
elevated blood pressure or injury to the right hand.

VA examination report dated July 1981, noted the veteran's 
blood pressure reading to be 130/84, and cardiovascular 
system to be normal.  

Review of private medical records from Dr. Clements, dated 
1970 to 1986, revealed blood pressure readings with the 
diastolic measurement consistently below 90.  

VA examination report dated June 1990 revealed blood pressure 
reading of 130/80.

A service medical report, "Statement of Medical Examination 
and Duty Status", dated August 1991, indicated that the 
veteran, while participating in active duty for training that 
month, had lost his balance while standing on a rocky area 
and fallen.  As a result of the fall he struck his right hand 
on the ground.  The diagnosis was "[s]prain to right hand."  
(It is further noted that verification of service received 
from the veteran's NG unit in January 1996, confirmed that 
the veteran had active duty for training from August 3 - 17, 
1991.)

An entry from the private medical records of Dr. Clements 
dated March 1991 noted a blood pressure reading of 130/82.

Review of service medical treatment records dated 1988 to 
1993, revealed no diagnosis of hypertension or sustained 
elevated blood pressure reading with a diaystolic 
meausurement of 90 or above.  It is noted that in August 
1992, the veteran's blood pressure was recorded to be 112/76; 
in October 1992 it was recorded to be 128/84; in March 1993, 
it was recorded to be 112/72.  Additional medical records 
from the Army hospital at Fort Knox, also dated March 1993, 
show treatment of a ganglion cyst of the right wrist and 
blood pressure reading recorded as 130/100.  It was noted 
that the veteran had no history of hypertension; the 
diagnostic assessment was high blood pressure.

Review of VA inpatient treatment records dated June 1993, 
show veteran hospitalized for excision of ganglion cyst on 
right wrist.  It is noted that medical history at admission 
was negative for hypertension.  Furthermore, hospital 
discharge report was also negative for diagnosis of 
hypertension.

Report of service medical examination for purposes of "over 
40" evaluation, dated January 1994, noted heart and vascular 
system to be normal; blood pressure reading was recorded to 
be 11?/80.  

In February 1994, the veteran submitted written claim for 
service connection for a right hand condition due to injury 
in August 1991 as well as service connection for hypertension 
allegedly treated while in the National Guard.

VA outpatient treatment record dated March 1994 noted blood 
pressure reading of 121/90 as well as 119/76 on another date 
that same month.  In May 1994, it was 125/89.  

The veteran presented testimony at a personal hearing 
conducted in June 1995, to the effect that, he was diagnosed 
and treated for hypertension while in the National Guard in 
1994 at Ft. Knox.  He related that his blood pressure was 
checked daily for the three months he was there.  It is 
further noted that the veteran has submitted no copies of 
service records from that period of time (although he has 
submitted copies of many other service medical records).  The 
RO's attempt to obtain additional service medical records 
from the veteran's NG unit met with a negative response.  The 
verification of duty received from the Guard unit shows 
active duty for training only for the period of July 6 - 20, 
1994.  

VA radiology report dated August 1995 noted that x-rays of 
right hand revealed no evidence of fracture or dislocation.

A VA therapy group note dated September 1995, noted that the 
veteran was encouraged to get a blood pressure check and that 
he took steps to do that.  A VA community service program 
note, dated May 1996, noted a history of diagnosis of 
hypertension in 1994.  

A VA orthopedic examination report dated May 1996 found 
normal right hand and the relevant diagnosis was:  active 
duty right hand sprain, service era, no residuum.

A VA outpatient treatment record dated March 1997, noted 
blood pressure reading of 118/76.  In April 1998, the 
veteran's blood pressure reading was recorded as 148/92 but 
no diagnosis or reference to hypertension was made.  

B.  Legal analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); see also Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991) (discussing provisions of section 101(24)).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed.Reg. 45,712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

For definitional purposes the Board observes that a blood 
pressure reading is considered to be above normal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Hypertension is considered to be 10 percent disabling under 
the Rating Schedule when current diastolic blood pressure 
readings are predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998), and as modified by 62 Fed. Reg. 
65,215-22 (Dec. 11, 1997).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

As discussed above, in any claim for benefits, the initial 
question before the Board is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded. 38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

In addition, where an issue is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony may constitute sufficient evidence to establish 
a well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

The veteran contends that service connection for hypertension 
is warranted as he was allegedly monitored for elevated blood 
pressure readings and diagnosed to have hypertension during 
active duty service with the National Guard.  He also 
contends that service connection is warranted for a right 
hand injury incurred during active duty service with the 
Guard.  On careful review of the evidence of record, however, 
the Board must conclude that the veteran's claims of service 
connection for hypertension and residuals of a right hand 
injury are not well grounded.

In this case, the record does not verify that the veteran was 
monitored for elevated blood pressure readings during any 
period of active service.  Furthermore, there is no competent 
(medical) evidence that the veteran has been diagnosed to 
have hypertension.  Nor is there post-service evidence of 
persistent diastolic blood pressure readings of 100 or more.  
The Board also notes that private, post-service medical 
records are silent for actual diagnoses of hypertension.  
Furthermore, there is no medical evidence of a nexus between 
any current diagnosis of hypertension and the veteran's prior 
active duty or active duty for training service.

With regard to residuals of a right hand injury, the Board 
acknowledges that the veteran did incur an acute injury to 
the right hand in August 1991 as documented in the available 
service medical records.  However, there is no competent 
evidence of current disability due to such injury.  In fact, 
the VA examiner in May 1996 specifically found no current 
residuals from such injury.

As noted previously, the veteran must satisfy three elements 
for his claim to be well grounded.  The first element that 
must be satisfied is competent medical evidence of a current 
disability in the form of a medical diagnosis.  Epps, 126 
F.3d at 1468; see also Degmetich v. Brown, 104 F. 3d 1328, 
1331-33 (1997) (holding that an award of service connection 
requires proof of a current disability at the time of 
application); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent "proof of a present disability there can 
be no valid claim.").  As the record does not contain a 
current diagnosis of hypertension or current residuals of the 
right hand injury incurred in August 1991, the veteran's 
claims cannot be found well grounded.  Furthermore, with 
regard to the hypertension claim, in the absence of any 
competent evidence of a nexus between a current disability 
and an in-service occurrence or event, the claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching its decision, the Board has considered the 
veteran's contentions to the effect that he currently has 
hypertension and residuals of right hand injury which was 
incurred in service.  However, as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, his own opinions as to medical diagnoses 
and/or causation are not competent and are insufficient, in 
and of themselves, to establish a plausible claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that the veteran has not identified 
available competent medical evidence which would render his 
claim well grounded.  Slater v. Brown, 9 Vet. App. 240, 244 
(1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Under these circumstances, the duty to inform the veteran 
under 38 U.S.C.A. § 5103(a) of the evidence necessary to 
complete his claims has been satisfied.  The veteran may take 
the above discussion as guidance as to how he may present a 
well grounded claim of service connection for hypertension or 
residuals of a right hand injury in the future.


IV.  Service connection for a ganglion cyst of the right 
wrist

The veteran contends that his recurrent ganglion cyst of the 
right wrist is the result of injury incurred while on active 
duty for training with the National Guard in August 1991.  As 
noted above the veteran did incur a sprain of the right hand 
during active duty for training in August 1991.  However, 
medical evidence shows that this injury fully resolved 
without residuals.  There is no evidence in the service 
medical records of a right wrist injury.  

Medical records from the Martin Army Hospital at Fort 
Benning, dated October 1992, indicate that the veteran 
presented in the emergency room complaining of a painful 
swollen knot in his right wrist since a right wrist injury in 
August 1991.  He was scheduled for further diagnostic testing 
to rule out carpal tunnel syndrome.  Subsequent EMG and nerve 
conduction studies of the right arm were interpreted as 
normal.  Clinical entry dated early March 1993 shows 
aspiration of ganglion cyst.  Entry dated in late March 1993 
shows three year history of recurrent ganglion cyst.  The 
veteran also repeated history of painful wrist since injuring 
it in August 1991.

VA medical records show that the veteran was hospitalized in 
June 1993 for excision of an ganglion cyst of the right 
wrist, and again in May 1994, for excision of recurrent 
ganglion cyst and release of right ulnar nerve entrapment.  
It is noted that the veteran gave a history of problems with 
a painful bump on his right wrist since falling and injuring 
the right wrist in August 1991.

VA examination report dated August 1995 noted history of 
National Guard injury in August 1991 to right wrist and 
thereafter the appearance of a swelling in the medial aspect 
of the right wrist.  The examiner noted a recurrence in the 
volar medial aspect of the right wrist.  Based on history 
provided by veteran, the relevant diagnosis was:  
postoperative state ganglion cystectomies (two) right volar 
wrist with recurrence of ganglion at site of old National 
Guard training injury.

VA examination report dated May 1996, noted history of injury 
to right hand in August 1991 while on maneuvers with the 
National Guard.  This resolved and subsequently two years 
later in 1993 he underwent the first surgery for removal of a 
ganglion cyst, not in the hand, but in the medial wrist on 
the right.  The second surgery was in 1994 with two wrist 
aspirations since.  The relevant diagnosis was:  
postoperative state right wrist ganglion cystectomies (2), 
post-military service era.  

As noted previously, the veteran must satisfy three elements 
for his claim to be well grounded.  The third element that 
must be satisfied is competent medical evidence of a nexus 
between current disability and prior service, or an incident 
of service.  As the record does not contain any clinical 
evidence or medical opinion that the veteran's current 
diagnosis of recurrent ganglion cyst has a causal or 
etiological relationship to the veteran's prior active duty 
service, to include the right hand injury incurred during 
active duty training in August 1991, the veteran's claim 
cannot be found well grounded.

In reaching its decision, the Board has considered the 
veteran's contentions to the effect that his current 
recurrent ganglion cyst of the right wrist is related to the 
right hand injury which was incurred in service.  However, as 
the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent and 
are insufficient, in and of themselves, to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also finds that the veteran has not identified 
available competent medical evidence which would render his 
claim well grounded.  Slater v. Brown, 9 Vet. App. 240, 244 
(1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Under these circumstances, the duty to inform the veteran 
under 38 U.S.C.A. § 5103(a) of the evidence necessary to 
complete his claims has been satisfied.  The veteran may take 
the above discussion as guidance as to how he may present a 
well grounded claim of service connection for ganglion cyst 
of the right wrist in the future.


V.  Entitlement to service connection for impaired hearing of 
the right ear and tinnitus 

Review of the veteran's service medical records from his 
original period of active duty service revealed no evidence 
of hearing impairment either on the enlistment examination of 
March 1966, or more significantly on the separation 
examination of November 1969.

Private medical records from Dr. Mack Clements, dated 1970 to 
1985, show treatment for recurrent otitis of the right ear.

The veteran has submitted some service medical records from 
his periods of service in the National Guard.  Review of 
these records revealed a reported incident in April 1987 
while participating in inactive duty training.  It was 
reported that upon return to his home station after 
participating in weapons firing during weekend training 
exercise, the veteran complained of some ringing in right 
ear.  A service medical entry, dated May 1989, indicated 
complaint of right ear feeling "clogged up for about one 
month" which began sometime after he was exposed to a loud 
noise.  The veteran also related something similar had 
happened approximately 10 years earlier.  Audiometry showed 
equal hearing in both ears with mild high frequency sensory 
neural loss in the right ear.  The examiner further opined 
that:  "This man appears to have had some noise injury to 
his ear and this is the probable cause for his subjective 
sensation of pressure in the ear.  This may improve with more 
time ..."

A copy of a private medical report from Davis Watson, M.D., 
dated October 1987, indicated diagnosis of: "sensorineural 
hearing loss right ear (53% possibly on basis of gunfire)."  
Additional treatment records from Dr. Watson show that the 
veteran was initially seen in October 1987 with history of 
onset of disease several months ago while on active duty with 
National Guard.  It was also noted that the veteran was 
employed at Hughes Aircraft as a quality assurance 
technician.  In August 1988, the veteran continued to 
complain of tinnitus and vertigo; a CT scan was scheduled.  
Subsequently an MRI of the head was also performed and the 
veteran was scheduled to see Dr. Adams, a specialist in 
neurological surgery.

A copy of Dr. William E. Adams' consultive report, dated 
October 1988, indicated that the veteran reported the onset 
of his illness to an incident with a machine gun one year 
earlier.  X-rays including MRI scan were negative.  The 
impression was "[c]entral neural hearing loss of unknown 
etiology."  Dr. Adams also indicated that he informed the 
veteran his hearing loss would probably progress so that he 
would eventually need hearing aids.

Additional medical records from the Army Hospital, dated 
March 1989 noted that audiological evaluation revealed mild 
high frequency sensorineural hearing loss (SNHL) in the right 
ear since October 1987, which the examiner noted had 
"occurred prior to April firing event.  I feel that hearing 
is attributed to many years of noise exposure and not just 
one incident."  [Emphasis added]

A ENT consultation report from the Army Hospital, dated March 
1990, noted impression of moderate SNHL in the right ear 
secondary to impulse trauma.  The audiological evaluation 
report, also dated March 1990, noted complaint of constant 
tinnitus (roaring sound) in the right ear sine noise exposure 
in 1987 (socal machine gun).  In April 1990, the veteran was 
issued a medical permanent "profile" that prohibited 
exposure to noise in excess of 85 dBA or weapon firing 
without use of properly fitted hearing protection.

Service examination for purposes of medical qualification for 
"over 40" physical fitness test, dated January 1994, showed 
results of audiological evaluation to reveal some hearing 
loss in the right ear.

Thereafter, in February 1994, the veteran submitted written 
claim for entitlement to service connection for hearing loss 
of the right ear.

VA audiological examination report dated September 1992, 
noted that the veteran complained of tinnitus and dizziness.  
The incurrence of tinnitus allegedly was in 1986 or 1987 when 
an explosion occurred by his ear when a jammed 50 caliber 
machine gun fired inadvertently.  The veteran had normal 
hearing in the left ear but decreased hearing in the right.  
However, speech recognition ability was 96 percent correct 
for both ears.

VA audiological evaluation in August 1995, showed progressive 
hearing loss in the right ear; however, speech audiometry 
revealed speech recognition ability of 96 percent correct in 
the right ear and 100 percent correct in the left ear.  
Physical examination of the ears was normal.

The veteran submitted records from the Army Hospital, dated 
January and February 1996, which show treatment in ENT clinic 
for drainage from right ear of 4 weeks duration, hearing 
loss, tinnitus and vertigo.  The hearing loss was noted to 
date "perhaps to Vietnam" and the tinnitus from a "round" 
which went off near right ear in 1987.  MRI scan was noted to 
be negative for tumor.  In February, after further diagnostic 
testing to include audio/ENG, the assessment was that all 
indications point to central vestibular lesion given vertical 
channel nystagmus results, but further testing was 
recommended.

On VA audiological evaluation in June 1996, the veteran's 
hearing acuity in the right ear had worsened considerably.  
Speech audiometry revealed speech recognition ability of 32 
percent correct in the right ear and 96 percent correct in 
the left ear.  The examiner further remarked that the right 
ear had moderate degree SNHL with very poor word recognition 
ability.

VA ENT clinic record dated May 1996 that showed assessment of 
vertigo secondary to right peripheral disease and otitis, 
right ear.  Clinical record dated March 1997 noted that the 
audiologist had called to report the veteran had classic 
Meniere's Syndrome and could be re-evaluated for hearing aid 
when ear improved.  The assessment was Meniere's syndrome.  

By written statement of November 1996, the veteran claimed to 
have suffered a concussion and that he was unconscious for 
days when the truck he was riding on in Vietnam hit a 
landmine.  Review of the veteran's service medical records 
revealed only minor injury of abrasion to knee and sprain of 
ankle from incident.  The records also indicate the veteran 
was ambulating both the day of injury and thereafter so he 
could not have been unconscious.  Also, RO's attempts to 
obtain additional service medical records were met with 
negative results.

On VA audiological evaluation in December 1997, the veteran 
was found to have little/no hearing in the right ear.  
Otoscopy showed some external ear irritation.  He complained 
of decreased hearing in right ear and severe dizziness.  

A letter from D. Montgomery, MA, a VA clinical audiologist, 
dated February 1998, indicated that the veteran had been 
treated in the clinic since July 1993.  At the time of his 
initial visit he had been diagnosed with an asymmetrical 
right hearing loss as the result of a land mine explosion 
during service in Vietnam.  Since February 1996 he had been 
treated for complaints of dizziness on his right side.  An 
ENG examination found he suffered from reduced vestibular 
function in the right ear.  It was also found that he 
suffered from Benign Positional Vertigo.  Recently, the 
veteran's right hearing loss had significantly progressed; he 
now had profound hearing loss in the right ear.  He was 
issued a special CROS (contralateral routing of signal) 
hearing aid because his current hearing aid was no longer 
functional.  In summary, it was noted the veteran suffered 
from both reduced hearing and vestibular function in the 
right ear which required him to limit employment to job 
junctions that do not require working in environments with 
background noise.  

As noted earlier in this decision, a letter dated September 
1998, was received from the veteran's employer of 11 years - 
Raytheon Systems Georgia (formerly Hughes Georgia, Inc.).  It 
is noted that the veteran's job of senior quality analyst 
required him to visit all areas of the aircraft parts 
manufacturing plant on a daily basis.  This included several 
manufacturing areas as well as engineering labs and the 
calibration area.  

B.  Legal analysis

The Board determines that service connection for tinnitus and 
hearing impairment of the right ear is not warranted because 
the claim is not well grounded.  In making this 
determination, the Board first notes that there is no 
documented indication that the veteran sustained acoustic 
trauma during inactive duty training in the National Guard 
after firing weaponry during March 1987.  Furthermore, there 
is no documented indication in the service medical records 
that he sustained acoustic trauma during his tour of active 
duty in Vietnam.  

The Board also notes that the veteran has been employed since 
approximately 1987 as a quality inspector at an aircraft 
parts manufacturing plant.  It would seem reasonable to 
suppose that he has incurred repeated noise exposure in this 
capacity.  However, regardless of the amount of civilian 
noise exposure the veteran may have sustained, the Board 
notes that there is no medical evidence of a nexus between 
his current severe right hearing impairment and other 
diagnosed ear disorders and either his original active duty 
service or subsequent active duty training while in the 
National Guard, or any documented injury incurred during 
inactive duty training in the National Guard.  The only 
medical opinion offered in support of the veteran's 
contentions is a recent VA examiner's opinion that the 
hearing loss relates to a concussion suffered many years ago 
in service.  However, as noted above, that incident as 
recounted by the veteran, is not supported by the evidentiary 
record.

The claims for tinnitus and hearing impairment of the right 
ear are found to be not well grounded; and thus, denied.


VI.  Whether new and material evidence has been presented to 
reopen a claim for residuals of a left foot/ankle injury

The veteran first filed a claim for residuals of a left foot 
and ankle injury in June 1981.  Following VA examination, the 
RO denied the claim by rating decision of August 1981.  The 
RO noted in the rating decision that service medical records 
did not support a finding of chronicity during service and 
recent VA examination had found no evidence of fracture or 
any current residuals.  The veteran did not appeal that 
decision.  Rather, a request was received in April 1990 to 
reopen his claim of entitlement to service connection for 
residuals of a broken foot.

Evidence of record at the time of the RO's August 1981 
decision included the veteran's service medical records, and 
VA examination report of July 1981.  Review of these records 
revealed that both enlistment and separation examination 
reports were negative for any left foot or ankle disorder or 
disability.  Treatment records revealed that on March 7, 1967 
the veteran was on a truck which hit a landmine; he sustained 
abrasions to the right knee as well as a left foot/ankle 
sprain.  X-rays taken the following day revealed no fracture; 
however, the left foot and ankle were casted.  (It is noted 
that the veteran has also submitted copies of photographs 
purportedly showing him, with his leg in a cast, while in 
Vietnam).  The cast was subsequently removed on March 23, 
1967.  He was awarded a purple heart for this injury.  In 
April 1967 he was seen for complaints of pain and swelling in 
left ankle.  There was no further reference in the service 
medical records to any left foot or ankle problem.

The VA examination report dated July 1981, indicated that the 
veteran complained that his left foot bothered him if he 
stood for a long time or when he ran or jogged.  X-ray of the 
left foot was normal and revealed no residual post-fracture 
deformity.  Physical examination of the left foot was 
essentially normal, with some notation of tenderness; and the 
assessment was no residuals of a shrapnel wound injury found.

The law provides,

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

38 U.S.C.A. § 5108 (West 1991).

VA regulations further define what will be considered "new 
and material evidence" to reopen a denied claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that this regulatory interpretation must be 
considered.  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

Section 3.156(a) provides,

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose behind the definition 
was not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather, it emphasizes the importance of a complete record for 
evaluation of a veteran's claim.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 19999) (hereinafter, 
"the Court")), stated,

Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in August 1981, consists of: (1) VA examination 
reports and medical treatment records dated since 1992; (2) 
various medical records from Army hospitals for periods of 
National Guard service; and (3) private medical records from 
Dr. John P. Warrick, D.P.M, dated from July 1990 to March 
1991.  This evidence shows treatment for complaints of left 
ankle pain and swelling and eventual diagnosis of traumatic 
arthritis of the left ankle which has been medically 
associated with prior injury.  As noted above the veteran did 
sustain a left ankle sprain in service which required 
casting.  

According to Elkins v. West, 12 Vet. App. 209 (1999), in new 
and material cases, the Secretary must first determine 
whether new and material evidence has been submitted under 38 
C.F.R. § 3.156(a) (1998).  Second, if new and material 
evidence has been presented, the claim is reopened and the 
Secretary must then determine if the claim is well grounded 
based upon all the evidence of record.  Third, if the claim 
is well grounded, the Secretary may then proceed to evaluate 
the merits of the claim.

The evidence received after the August 1981 denial of the 
claim, including recent VA medical evidence of traumatic 
arthritis, is clearly relevant to and probative of the 
question whether the veteran's current left ankle disability 
is etiologically related to the inservice left ankle injury.  
Taking this evidence as credible, for the sole purpose of the 
claim to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (1998).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

Increased evaluation for PTSD is denied.

Service connection for a skin disorder as a residual of 
exposure to herbicides in service, is denied.

Service connection for residuals of a right hand injury, a 
ganglion cyst of the right wrist, hypertension, a hearing 
impairment of the right ear and tinnitus, is denied.

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for residuals of a 
left foot and ankle injury, the claim is reopened.

REMAND

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim for service 
connection for a left foot and ankle disability without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Consequently, the case must be remanded for 
adjudication on the merits prior to appellate review.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination.  The 
examiner must review all the evidence of 
record, particularly the service medical 
records, prior to the examinations.  
Following this review and the objective 
medical examination, the examiner should 
render an opinion as to current 
diagnosis, and whether the veteran's 
current left ankle diagnosis is 
etiologically related to the left ankle 
sprain treated in service.  A complete 
rationale for the opinion expressed must 
be provided.  All indicated special 
studies deemed necessary should be 
accomplished.  The examiner is asked to 
indicate in the examination reports that 
the entire claims folder has been 
reviewed.

2.  The RO should readjudicate the claim 
for service connection for residuals of a 
left foot and ankle injury based on all 
the evidence of record, without regard to 
finality.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals








